Citation Nr: 1140149	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a May 2006 rating decision which assigned an effective date of September 28, 2005, for the grant of dependency and indemnity compensation (DIC) benefits may be revised on the basis of clear and unmistakable error (CUE). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1970 and from October 1970 to April 1973.  The Veteran died in December 2003, and the moving party in this CUE motion is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an effective date earlier than September 28, 2005 for the grant of DIC benefits.  The appellant perfected an appeal as to that issue and the case was forwarded to BVA.  As will be discussed below, the appellant's claim has been recharacterized as stated on the title page.  

A Travel Board hearing was held in August 2010 before the undersigned.  A transcript of the hearing testimony is in the claims file.  

After the August 2010 hearing, the appellant submitted additional evidence which was accompanied by a waiver of local consideration.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required concerning the appellant's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.  Due to the complex procedural history of the appellant's claim, the Board concludes that a brief factual background would be beneficial.  

As noted above, in November 2002, the Veteran filed claims of entitlement to service connection for PTSD, diabetes mellitus, type II, and depression.  In a March 2003 administrative decision, the RO denied the Veteran's claims, stating that the character of his discharge for his second period of service (October 1970 to April 1973) barred payment of monetary Veterans' benefits as per 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12 (2010).  The Veteran expressed disagreement with that decision in May 2003.  As noted above, the Veteran died in December 2003, prior to the adjudication of his service connection claims for depression, PTSD and diabetes mellitus, type II.  

In a May 2004 administrative decision, the RO determined that the Veteran was not barred from receiving payment of monetary Veterans' benefits arising from his first period of service or from his service from September 26, 1969 to September 25, 1972; the RO concluded that the Veteran was not entitled to compensation benefits based on service from September 26, 1972 through April 25, 1973.  

In September 2005, the appellant submitted a completed VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse of Child).  In May 2006, the RO issued two ratings decisions.  In the first, the RO addressed the Veteran's service connection claims (for accrued benefits purposes) which were on appeal at the time of his death.  In the second rating decision, the RO addressed the appellant's claims, granting entitlement to service connection for cause of the Veteran's death and establishing Dependants' Educational Assistance, effective September 28, 2005 and December 18, 2003, respectively.  

In June 2008, the appellant filed the present claim for an effective date earlier than September 28, 2005 for the award of DIC benefits, specifically stating "I feel that 'Clear [and] Unmistakable Error' was made on the original DIC grant," (i.e., the May 2006 rating decision which granted the appellant's DIC claim and assigned an effective date of September 28, 2005).  See the appellant's June 2008 statement.  The RO accepted this as a claim for an effective date earlier than September 28, 2005 for the award of DIC, and the RO developed and adjudicated the matter as raising a "freestanding" earlier effective date.  

However, the appellant's claim expressly states that she intended to seek an earlier effective date based on CUE in the May 2005 rating decision.  In particular, the appellant contends that the RO erred as a matter of law when it failed to assign the same date for the grant of DIC benefits as was assigned for the grant of DEA benefits, and contends that the RO knew, or should have known, of the Veteran's death in December 2003.  The matter of whether the RO committed CUE in the May 2006 rating decision which assigned an effective date of September 28, 2005 for the award of DIC benefits has not been addressed by the RO.  The Board notes that different legal analysis is required for a claim that there was CUE in the assignment of an effective date than is required for a "freestanding" earlier effective date claim.  

The appellant failed to express disagreement with the effective date assigned for an award of DIC within one year of the May 2006 rating decision which granted DIC.  Accordingly, that decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).  The Court has held that, once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

Indeed, the appellant's claim which seeks an effect date earlier than September 28, 2005, for the award of DIC may only prevail if the rating decision contained CUE as defined under 38 C.F.R. § 3.104(a) (2011).  However, as previously noted, the RO neither developed nor adjudicated the appellant's claim on the basis of CUE.  

In cases such as this, the United States Court of Appeals for Veterans Claims (the Court) has firmly held that it would be potentially prejudicial to the appellant for the Board to address this issue in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).  Thus, it is not proper for the Board to adjudicate a claim for revision of the rating decision on the basis of CUE, since the RO has not yet adjudicated the claim based on CUE.  Godfrey, Bernard, supra.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take all necessary steps to adjudicate the appellant's claim that the May 2006 rating decision which assigned an effective date of September 28, 2005, for the grant of DIC benefits may be revised on the basis of CUE.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


